Exhibit99.1 For Immediate Release Seven Major U.S. Cancer Institutions Order Hyperthermia Systems from BSD Medical SALT LAKE CITY, June 3, 2008—BSD Medical Corp. (NASDAQ:BSDM) today announced the addition of seven new BSD-500 hyperthermia systems purchased by major cancer treatment center in the United States.The most recent purchase by the Massey Cancer Center at Virginia Commonwealth University located in Richmond, Virginia joins in a number of recent hyperthermia system sales in the United States.
